DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 12/14/2020 has been entered.  Claims 6-10 remain pending in the application.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and Remarks, Page 6, lines 4-9.  
The previous 35 USC 112 rejections of Claims 6-10 are withdrawn in light of Applicant’s amendment to Claim 6.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 7, lines 7-8, (two places), recitation of “the second side” and “the first side” are not clear in context.  These limitation would be clearer if rewritten as --the second side of the pump body-- and --the first side of the pump body-- (see changes in Claim 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kiehlneker DE 10 2014 111 721 (citations and translation are from US Pub. 2017/0321794 to Kiehlneker), in view of Keith et al. US 3,716,733.


    PNG
    media_image1.png
    686
    529
    media_image1.png
    Greyscale
	With respect to Claim 6, Kiehlneker discloses an electric pump 110 comprising: a shaft 121 to rotate about a central axis extending in an axial direction (direction of axis of 121 in Figure 1, profile view); a motor 118 to rotate the shaft 121; a pump 116 positioned on a first side 156 of the motor 118 in the axial direction to be driven through the shaft by the motor (see Figure 1); a tubular electric pump case 114 that houses the shaft 121, the motor 118, and the pump 116 and to which the motor and the pump are fixed (see Figure 1); a pressure sensor device 122 to measure a pressure of fluid pressurized by the pump (fluid at 140); and a circuit board (128 “power electronics unit”, Paragraph 0038, lines 8-9) positioned on a second side (top of 118 in Figure 1) of the motor 118 in the axial direction and electrically connected with the motor (Paragraph 0038, lines 4-6); wherein the pump 116 includes: a pump gear 113 to rotate along with rotation of the shaft 121 (see Figure 3, Paragraph 0342, lines 4-6); and a pump body (not labeled but clearly seen in Figure 1 below 156, see insert on right) including a pump chamber (chamber surrounding 115 in Figure 1) recessed from a surface (surface on bottom of pump chamber in contact with 115/113, see “first surface” in insert on right) on a first side of the pump body (bottom portion of pump body, see insert  Kiehlneker, to have advantageously prevented abrasion from wearing through the insulation of the lead wire.

With respect to Claim 7, as it depends from Claim 6, Kiehlneker discloses the pump 116 includes: an introduction oil path 136 through which the fluid is taken into the pump chamber (chamber surrounding 115 in Figure 1, see suction port 138); and a discharging oil path 140 through which the fluid is discharged from the pump chamber (Paragraph 0246, lines 2-5); and the pump body (not labeled but clearly seen in Figure 1 below 156, see insert above) includes: a sensor housing recess (hole containing 120 in Figure 1) recessed from a surface (top surface of the pump body, see insert above, in contact with 156 in Figure 1) on the second side (top portion of pump body, see insert above) in the axial direction toward the first side (bottom portion of pump body, see insert above) in the axial direction and housing the pressure sensor device body 120; and a detection oil path (path containing 126 in Figure 1) connecting the discharging oil path 140 and the sensor housing recess (hole containing 120 in Figure 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kiehlneker, in view of Keith et al. (both mentioned previously), in further view of Marschall et al. US Pub. 2013/0320817.

With respect to Claim 8, as it depends from Claim 6 although the combination of prior art disclose most of the limitations of the claim, including Kiehlneker disclosure of the motor 118 includes a stator 117 disposed along a circumferential direction (see Figure 1) on an outer side of the shaft 121 in the radial direction and the electrical connection cable 129 is routed from the pressure sensor device body 120 to the circuit board 128 through a space; and Keith et al. teachings of a portion of at least one lead line 18 being surrounded by a cover tube 16; the combination of prior art is silent on the stator includes: an annular core back; a plurality of teeth extending from the core back inward in the radial direction and disposed along the circumferential direction; and a plurality of coils wound around the plurality of teeth, respectively; and the electrical connection cable is routed from the pressure sensor device body to the circuit board through a space between the teeth adjacent to each other in the circumferential direction.  Marschall et al. disclosing a stator, specifically teach an annular core back 1; a plurality of teeth 3 extending from the core back inward in the radial direction and disposed along the circumferential direction (see Figure 1); and a plurality of coils 2 wound around the plurality of teeth (see Figure 1), respectively; and an electrical connection cable 6 is routed from a sensor device body 9 to a circuit board 11/12 through a space between the teeth 3 adjacent to each other in the circumferential direction (see Figure 1).  Marschall et al. teach the electoral connection cable located .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kiehlneker, in view of Keith et al. (both mentioned previously), in further view of Pham US Pub. 2005/0235660.

With respect to Claim 9, as it depends from Claim 6, although the combination of prior art disclose most of the limitations of the claim, including Kiehlneker disclosure of a rotation sensor 125 electrically connected with the circuit board 128 to measure rotation of the motor (Paragraph 0260, lines 2-4); a power terminal 192 electrically connected (see Figure 13A) with the circuit board 125 to supply power to the rotation sensor (Paragraph 0276, lines 3-10), and Keith et al. teachings of a portion of at least one lead line 18 being surrounded by a cover tube 16; the combination of prior art is silent on a ground terminal electrically connected with the circuit board to ground the rotation sensor; wherein the electrical connection cable includes: a power lead line to supply power to the pressure sensor device body; and a ground lead line to ground the pressure sensor device body; the power lead line is electrically connected with the 
With respect to the limitations of grounding and power supply, Pham discloses the required terminals and leads, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have switched the connections from ground to power, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kiehlneker, in view of Keith et al. (both mentioned previously), in further view of Funani et al. US 7,540,718.

With respect to Claim 10, as it depends from Claim 6, although the combination of prior art disclose most of the limitations of the claim, including Kiehlneker disclosure of a holder 132 holding a circuit board 125 and an electrical connection cable 129, and Keith et al. teachings of a portion of at least one lead line 18 being surrounded by a cover tube 16; the combination of prior art is silent on a first connector to fix the electrical connection cable to the holder; and a second connector to fix the electrical connection cable to the pump body.  Funani et al. disclosing a compressor (see Figure 1), specifically teach a first connector 15 to fix the electrical connection cable 13 to a holder 11; and a second connector 16 to fix the electrical connection cable 13 to the pump body 3 (see Figure 1, 16 is connect to 3 via sensor 12).  Funani et al. teach the connectors advantageously supplied power to the detector (Column 3, lines 8-12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the connectors taught by Funani et al., in the pump disclosed by Kiehlneker, to have advantageously supplied power to the detector.

Response to Arguments
Applicant's arguments filed 02/14/2020 have been fully considered but they are not persuasive.

In response to Applicant's argument (see Remarks, Page 8, lines 8-28), namely the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., recessed from a first side…opposed to the first side of the motor and a cover tube) are not recited in the previous rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant's argument (see Remarks, Page 9, lines 1-14), namely Kiehlneker “does not teach or suggest the unique combination and arrangement of features recited” in Applicant’s claims, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to Applicant’s arguments, (see Remarks, Page 9, lines 15-23), namely Kiehlneker’s pump chamber is recessed opposite to the claimed pump chamber, this may or may not be true, however the claim language does not restrict or prohibit the direction of the recessed chamber.  Currently Claim 6, only requires the “pump chamber recessed from a surface on a first side of the pump body…toward a second side of the pump body”.  The relationship of the “second side of the pump body 

In response to Applicant's argument (see Remarks, Page 9, lines 23-25), namely that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a cover tube) are not recited in the previous rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For further discussions with respect to the cover tube see rejections above.

In response to Applicant’s arguments, (see Remarks, Page 10, lines 11-22), namely it would not be obvious to modify the chamber disclosed by Kiehlneker, as noted in the current rejections, the chamber disclosed by Kiehlneker does not have to be modified to meet the claim limitations (see rejections above).  
With respect to the cover tube (see Remarks, Page 10, lines 15-16 and Page 11, lines 6-8), obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to Applicant’s arguments, (see Remarks, Page 10, line 25 to Page 11, line 13), namely Marschall et al., Pham and Funani et al. “fail to cure the deficiencies of Kiehlneker”; these references are not used to cure any deficiencies in Kiehlneker; but rather are used to teach the obviousness of common motor and wiring design details, such as a core back having teeth; power and ground leads and connectors (respectively). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 245-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/tps/
Art Unit 3746
02/03/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746